DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 08/08/2022. 

Allowable Subject Matter
Claims 1-8, 10-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 13 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 22:
The prior art of record does not teach “A fluid cooler for a gas turbine engine including: an outer tube having an outer tube inlet at a first end of the fluid cooler and an outer tube outlet at a second end of the fluid cooler, a primary axis of the fluid cooler defined within the outer tube between the first end of the fluid cooler and the second end of the fluid cooler in combination with the outer tube inlet fluidly coupled to an oil supply within the gas turbines engine; a plurality of inner tubes extending within the outer tube between the first end of the fluid cooler and the second end of the fluid cooler, the plurality of inner tubes having a common inner tube inlet and a common inner tube outlet, the plurality of inner tubes extending helically about the primary axis of the fluid cooler” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 13:
The prior art of record does not teach “A gas turbine engine comprising: a casing of the gas turbine engine; a compressor section within the casing; an air supply; an oil supply; and a fluid cooler mounted outside the casing, comprising; an outer tube having an outer tube inlet fluidly coupled to the oil supply at a first end of the fluid cooler and an outer tube outlet at a second end of the fluid cooler, in combination with a plurality of inner tubes extending within the outer tube between the first end of the fluid cooler and the second end of the fluid cooler, the plurality of inner tubes having a common inner tube inlet fluidly coupled to the air supply and a common inner tube outlet fluidly coupled to the compressor section” as claimed in claim 13, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
August 18, 2022